Citation Nr: 9927468	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of a cystoscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.


FINDINGS OF FACT

There is no competent medical evidence showing a nexus 
between any residuals of a cystoscopy and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for residuals of a cystoscopy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In a January 1997 statement, the veteran reported that 
inadequate medical treatment, including poor supervision by 
attending physicians and "unnecessary surgeries," resulted 
in his sterility.  The veteran's representative in this case 
later asserted on the veteran's behalf that due to VA failure 
to diagnose the condition the veteran was suffering from 
resulted in delay of treatment which eventually required the 
veteran to have a cystoscopy and transurethral resection of 
the prostate (TURP).  The representative notes that the 
veteran believes that if caught earlier, surgery could have 
been avoided.

The Board has reviewed the claims file and observes that the 
veteran underwent a cystoscopy at St. Elizabeth's Hospital in 
Boston in May 1990.  During the same hospitalization, the 
veteran underwent a transurethral resection of the prostate.  
The preoperative and postoperative diagnoses were prostatism 
and bladder outlet obstruction.  The discharge diagnoses were 
benign prostatitic hypertrophy and prostatism.  A surgical 
pathology report from St. Elizabeth's Hospital dated in May 
1990 includes a diagnosis of benign prostatic hypertrophy and 
a notation that there was no evidence of malignancy.  The 
veteran was later hospitalized at a VA facility in November 
1994 and July 1995.  Although the reports of these 
hospitalizations contain diagnoses of transitional cell 
cancer of the bladder and benign prostatic hypertrophy, the 
veteran was hospitalized at both times for symptomatology 
resulting from a recurrent meningioma and a seizure disorder.  
These reports do not suggest in any way that inadequate 
treatment by VA resulted in the cystoscopy and TURP in May 
1990, that the veteran underwent a cystoscopy or related 
treatment at a VA facility or that any VA treatment resulted 
in additional disability to him.  The Board also observes 
that a December 1995 treatment record from Robert Spellman, 
M.D., indicates that the veteran had a normal prostate-
specific antigen and no urological complaints.

Even assuming that the veteran currently has prostate 
problems related to residuals of a surgical procedure, there 
is no competent medical evidence of record whatsoever 
relating any such problems to VA treatment.  The only 
evidence of record supporting a nexus between any such 
problems and VA treatment is the lay opinion of the veteran.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render an opinion regarding medical causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of a cystoscopy is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

The Board also recognizes that the veteran's claim is being 
disposed of in a manner that differs from that employed by 
the RO in the appealed April 1997 rating decision.  The RO 
initially denied this claim on its merits, while the Board 
has denied this claim as not well grounded.  Nevertheless, 
the Board observes that the United States Court of Appeals 
for Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  While the claims file 
contains an admission report from the Boston VA Medical 
Center, dated in February 1997, this report refers only to 
cardiovascular treatment; there is no indication that this 
facility has further treatment records pertinent to the claim 
at hand.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of a cystoscopy is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

